Citation Nr: 1546901	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for diabetes mellitus, presently rated as 40 percent disabling.

2. Entitlement to an increased disability rating for diabetic peripheral neuropathy of the right lower extremity, presently rated as 20 percent disabling.

3. Entitlement to an increased disability rating for diabetic peripheral neuropathy of the left lower extremity, presently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, among other things, denied an increased rating for service-connected diabetes mellitus and bilateral diabetic peripheral neuropathy.  

In an August 2009 rating decision, a 20 percent rating was awarded for bilateral diabetic peripheral neuropathy (previously rated at 10 percent), effective August 7, 2007.  In a February 2010 rating decision, a 40 percent rating was awarded for diabetes mellitus (previously rated at 20 percent), effective August 26, 2009.  While these awards do represent increased disability ratings as sought by the Veteran, because they do not constitute a maximum possible grant, the issues remain before the Board at this time.  

The issues of an increased rating for diabetic peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, diabetes mellitus required insulin, restricted diet and regulation of activities from the date of the claim for an increased rating on August 7, 2007.  It has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  



CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating, but no more, for diabetes mellitus are met from August 7, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.119, DC 7913.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letter dated August 4, 2008.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records and opinions, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating - Diabetes Mellitus

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).

Under Diagnostic Code (DC) 7913, a 10 percent rating is assigned for diabetes mellitus where it is manageable through restricted diet only.  A 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2014). 

According to Note (1), following DC 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered to be part of the diabetic process under DC 7913.  Id.  

In the present case, service connection has been established for diabetes mellitus since August 24, 2001, at which time a 20 percent rating was assigned under DC 7913.  The Veteran initiated a claim for an increased rating on August 7, 2007.  As mentioned above, in February 2010, the Veteran was awarded a 40 percent rating effective August 26, 2009.  The Veteran contends he is eligible for higher ratings based on the severity of his diabetes mellitus.  

The evidence of record shows that on December 21, 2007, a letter by a Dr. J.K., indicated that the Veteran had been under his care for diabetes and foot problems since 1999.  Complications included diabetic neuropathy, venous stasis with edema, flexor plate capsulitis of the second and third metacarpophalangeal joint of the left foot, and onychomycosis.  It was indicated that the Veteran was unemployable due to "these" conditions.  

In January 2008, the Veteran presented for a VA examination in connection with his claim.  The Veteran was found to have diabetes mellitus, type II, which is controlled with insulin.  The examiner also noted that the Veteran followed an American Diabetic Association diet program very closely.  He was required to see his primary care physician once every three months for maintenance of his diabetes.  He had not been incapacitated nor did he require bed rest over the prior 12 months.  It was not specified whether activity need be regulated, but it was opined that he would only be able to do sedentary work due to service-connected disability.  

In a letter dated June 19, 2008, by a Dr. G.I., the Veteran was reported to be treated for uncontrolled diabetes, type II, diabetic neuropathy, hypercholesterolemia, benign hypertension, and obesity.  Dr. G.I. stated at that time the Veteran required insulin, restricted diet, and restriction of activities due to his diabetes and neuropathy.

In a second letter by Dr. G.I., dated August 26, 2009, the Veteran was again reported to require insulin, restricted diet, and restriction on activities due to his fluctuating blood sugar.  Specifically, he was noted to be on insulin therapy and following a low carbohydrate diet.  He was also noted to experience hypoglycemia any time he tried to be more active, thus the restriction on activities.  

In May 2013, the Veteran was afforded a new VA examination in connection with his claim, to evaluate the present state of his diabetes mellitus.  The examiner found the Veteran's diabetes to be controlled with various insulin therapies.  The examiner also found restriction of activity necessary due to his diabetes.  In that examination, the Veteran indicated he controlled his blood sugar through diet and insulin therapy.  The Veteran was required to visit his diabetic care provider less than 2 times per month.  He had had no episodes of ketoacidosis or hypoglycemic reactions over the prior 12 months.  There was no loss of strength and/or weight found.  Complications included diabetic peripheral neuropathy.  

A letter from Dr. G. I., dated April 29, 2013, states that the Veteran was being treated for diabetes and diabetic neuropathy which requires follow up visits every three months.  

A letter from a Dr. A.T., dated July 9, 2013, indicated the Veteran was being treated for diabetes mellitus, type II, and was insulin dependent.  He was noted to be "compliant with his regular appointments and medications."  A letter from a Dr. G.D., dated July 1, 2013 also indicates that the Veteran's diabetes mellitus is "poorly controlled" although it does not indicate what treatments are required.  

In light of the above, the Board finds that the Veteran's current diabetes mellitus is appropriately rated as 40 percent disabling, although entitlement to that rating arose earlier than presently assigned, and should rather be effective August 7, 2007, the dated he applied for an increased rating.  While Dr. J.K. and the January 2008 VA examiner did not specify that diabetes mellitus required regulation of activity, one indicated that employment was precluded and the other indicated that service-connected disability precluded all but sedentary work.  Other than residuals of a bunionectomy, the diabetes mellitus and diabetic neuropathy would be the only service-connected disabilities that would preclude activity.  Subsequently, Dr. G.I. indicated that the Veteran required treatment for his diabetes which included insulin therapy, restricted diet, and regulation of physical activities, criteria which specifically gives rise to a 40 percent rating under the diagnostic code.

There is no suggestion in the record that diabetes mellitus began to require regulation of activities in the year prior to filing the claim for an increased rating on August 7, 2007.  Therefore, a higher rating for any time prior to August 7, 2007 is not warranted.     

Finally, the Board has considered whether a higher rating is appropriate at any time on appeal but finds that it is not.  There is no indication in any of the medical evidence of record, either from VA or from the Veteran's private medical providers, that the Veteran has ever experienced any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  Neither has he been shown to require visits to a diabetic care provider twice a month or more.  There is no evidence of loss of weight and strength as a result of his diabetes.  While he does have complications, particularly diabetic neuropathy, that is rated separately from his diabetes.  Accordingly, the Board finds that the maximum rating available for the Veteran's diabetes mellitus is 40 percent from June 19, 2008.  

This determination is based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  The symptoms of his disability have been reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

An increased rating of 40 percent for diabetes mellitus is allowed, effective August 7, 2007, subject to the regulations governing the award of monetary benefits.  


REMAND

In May 2013, the Veteran was afforded a VA examination in connection with his claim for increased ratings for bilateral diabetic peripheral neuropathy.  The VA examiner observed such symptomatology as moderate pain; mild to moderate paresthesias and/or dysthesia; absent deep tendon reflexes in both ankles; decreased deep tendon reflexes in the ankles/lower leg and feet; decreased position sense; absent vibration sensation; and absent cold sensation.  She also notes "mild" incomplete paralysis of the S1 nerve, resulting in absent ankle reflexes.  However, she also concludes that both the sciatic and femoral nerves are "normal."  No explanation is provided for this discrepancy which the Board may rely upon in rating the severity Veteran's present condition.  

While the May 2013 VA examination contains the most detail of the peripheral neuropathy and its manifestations, the Veteran's private physicians have stated he suffers from moderate to severe peripheral neuropathy.  In view of the discrepancies in the VA examination and differences in describing the severity of pertinent disability, the Board finds that a new VA examination would be helpful in adjudicating the claim.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination, with an appropriate specialist, in connection with his claim for increased disability ratings for diabetic peripheral neuropathy of the lower extremities.  The complete record, including a copy of this remand, must be made available to, and reviewed by, the specialist selected to conduct the examination.  Any indicated tests or studies must be completed.  

The examiner is requested to identify the specific nerve(s) involved with the Veteran's bilateral peripheral neuropathy, and describe in detail all associated symptoms and associated impairments of function.  The examiner is then requested to opine as to whether the impairment found is equivalent to "mild," "moderate," or "severe" incomplete paralysis of the affected nerves (in the alternative, if found, the examiner should also indicate if complete paralysis is found).  The examiner is requested to address all symptoms when assigning a level of severity and support the conclusion with a discussion that the Board may rely upon in assigning a rating.  If the examiner concludes that incomplete paralysis is either mild or moderate, then he or she must provide an explanation that addresses the findings of severe peripheral neuropathy by the Veteran's private provider.   

2. Thereafter, the AOJ should readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide adequate time to respond before returning this matter to the Board for further adjudication.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


